OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
*995The Appellate Division properly granted the defendant’s motion for summary judgment. The motion papers presented no question of fact for trial sufficient to negate the validity and binding effect of the disclaimer of warranty coverage. In addition, on the facts of this case, there being no privity between the purchaser and the defendant there can be no implied warranty.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg, Meyer and Simons concur.
Order affirmed, with costs, in a memorandum.